Name: Council Regulation (EC) No 576/96 of 21 March 1996 on the conclusion of the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea- Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 1995 to 15 June 1997
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: nan

 3 . 4 . 96 EN I Official Journal of the European Communities No L 85/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) Na 576/96 of 21 March 1996 on the conclusion of the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 1995 to 15 June 1997 between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 1995 to 15 June 1997 is hereby approved on behalf of the Community . The text of the Protocol is attached to this Regulation . THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community , and in particular Article 43 in conjunction with the first subparagraph of Article 228 ( 3 ) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Whereas , pursuant to the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau , the two Parties have conducted negotiations to determine any amendments and additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto ; Whereas , as a result of those negotiations , a new Protocol establishing the fishing possibilities and financial compensation provided for in the abovementioned Agreement for the period 16 June 1995 to 15 June 1997 was initialled on 7 June 1995 ; Whereas it is in the Community 's interest to approve the Protocol ; Whereas the allocation of fishing possibilities among the Member States should be determined on the basis of the traditional allocation of fishing possibilities under the fisheries agreement, Article 2 The fishing possibilities provided for in the Protocol shall be allocated among the Member States as follows :  Italy : 3 200 GRT,  Portugal : 3 200 GRT,  Spain : 2 400 GRT. However , for the first year for which the Protocol applies , the allocation shall be as follows :  Italy : 3 800 GRT,  Portugal : 3 000 GRT,  Spain : 2 000 GRT. If licence applications from these Member States do not exhaust the fishing possibilities provided for in the Protocol , the Commission may entertain licence applications from any other Member State . HAS ADOPTED THIS REGULATION: Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community . Article 1 The Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . (') OJ No C 327, 7 . 12 . 1995 , p . 12 . ( 2 ) OJ No C 17, 22 . 1 . 1996 . No L 85/2 3 . 4 . 96EN Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 March 1996 . For the Council The President A. GAMBINO